Exhibit 10.8 [f10k_xsunx.htm#TableOfContents]

 

XSUNX, INC.

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) made as of
_____________________ between XsunX, Inc., a Colorado corporation (the
“Company”), and _______________________ (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, Units of the Company (the number
of which is set forth on the signature page hereof), each Unit consisting of one
(1) share of common stock (the “Shares”), no par value per share, of the Company
(the “Common Stock”) and a five-year warrant to purchase two (2) shares of
Common Stock, substantially in the form attached hereto as Exhibit A, upon the
terms and conditions hereinafter set forth. Each warrant included in the Units
shall be exercisable to purchase two (2) shares of Common Stock at $0.04 per
share (the “Warrants” and together with the Shares, the “Securities”).

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act.

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

I.                   PURCHASE OF UNITS AND REPRESENTATIONS BY PURCHASER

The Purchaser hereby irrevocably agrees to purchase from the Company such number
of Units, and the Company agrees to sell to the Purchaser, as is set forth on
the signature page hereof, at a price equal to $0.04 per Unit. The purchase
price is payable by wire transfer of immediately available funds to:





Wire instructions:

 

Name:

XsunX, Inc.

 

Bank:

 

 

Account:

 

 

 

ABA:

 

 

 

 

1

 

 

1.1              The Purchaser recognizes that the purchase of the Securities
involves a high degree of risk including, but not limited to, the following: (a)
the Company remains a development stage business with limited operating history
and requires substantial funds in addition to the proceeds from this purchase;
(b) an investment in the Company is highly speculative, and only investors who
can afford the loss of their entire investment should consider investing in the
Company and the Securities; (c) the Purchaser may not be able to liquidate its
investment; (d) transferability of the Securities is extremely limited; (e) in
the event of a disposition, the Purchaser could sustain the loss of its entire
investment; (f) the Company has not paid any dividends on its Common Stock since
its inception and does not anticipate paying any dividends in the foreseeable
future; and (g) the Company may issue additional securities in the future which
have rights and preferences that are senior to those of the Shares being
subscribed to hereunder.

1.2              The Purchaser represents that the Purchaser is an “accredited
investor” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
promulgated under the Securities Act, as indicated by the Purchaser’s responses
to the questions contained in Article VII hereof, and that the Purchaser is able
to bear the economic risk of an investment in the Units.

1.3              The Purchaser hereby acknowledges and represents that (a) the
Purchaser has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange nor on NASDAQ,
or the Purchaser has employed the services of a “purchaser representative” (as
defined in Rule 501 of Regulation D), attorney and/or accountant to read all of
the documents furnished or made available by the Company both to the Purchaser
and to all other prospective investors in the Securities to evaluate the merits
and risks of such an investment on the Purchaser’s behalf; (b) the Purchaser
recognizes the highly speculative nature of this investment; and (c) the
Purchaser is able to bear the economic risk that the Purchaser hereby assumes.

1.4              The Purchaser hereby acknowledges receipt and careful review of
this Agreement, the Company’s filings with the SEC (the “Company Filings”), and
any documents which may have been made available upon request as reflected
therein (collectively referred to as the “Offering Materials”) and hereby
represents that the Purchaser has been furnished by the Company during the
course of the purchase with all information regarding the Company, the terms and
conditions of the purchase and any additional information that the Purchaser has
requested or desired to know, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company and the terms and
conditions of the purchase.

1.5              (a) In making the decision to invest in the Securities, the
Purchaser has relied solely upon the information provided by the Company in the
Offering Materials. To the extent necessary, the Purchaser has retained, at its
own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder. The Purchaser disclaims reliance on any
statements made or information provided by any person or entity in the course of
Purchaser’s consideration of an investment in the Units other than the Offering
Materials.

2

 

(b) The Purchaser represents that (i) the Purchaser was contacted regarding the
sale of the Securities by the Company (or an authorized agent or representative
thereof) with whom the Purchaser had a prior substantial pre-existing
relationship and (ii) no Securities were offered or sold to it by means of any
form of general solicitation or general advertising, and in connection
therewith, the Purchaser did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising.

1.6              The Purchaser hereby represents that the Purchaser, either by
reason of the Purchaser’s business or financial experience or the business or
financial experience of the Purchaser’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Purchaser’s own interests in connection with the transaction contemplated
hereby.

1.7              The Purchaser hereby acknowledges that this Agreement has not
been reviewed by the SEC nor any state regulatory authority since the purchase
is intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Regulation D. The Purchaser understands that the
Units have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available.

1.8              The Purchaser understands that the Securities have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Purchaser’s
investment intention. In this connection, the Purchaser hereby represents that
the Purchaser is purchasing the Units for the Purchaser’s own account for
investment and not with a view toward the resale or distribution to others. The
Purchaser, if an entity, further represents that it was not formed for the
purpose of purchasing the Units.

1.9              The Purchaser consents to the placement of a legend on any
certificate or other document evidencing the Securities that such Securities
have not been registered under the Securities Act or any state securities or
“blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement. The Purchaser is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Securities. The
legend to be placed on each certificate shall be in form substantially similar
to the following:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended and may not be sold, transferred,
pledged, hypothecated or otherwise disposed of in the absence of (i) an
effective registration statement for such securities under said act or (ii) an
opinion of company counsel that such registration is not required.”

3

 

 

1.10          The Purchaser understands that the Company will review this
Agreement and is hereby given authority by the Purchaser to call Purchaser’s
bank or place of employment or otherwise review the financial standing of the
Purchaser; and it is further agreed that the Company, at its sole discretion,
reserves the unrestricted right, without further documentation or agreement on
the part of the Purchaser, to reject or limit any purchase, to accept purchases
for fractional Units and to withdraw the offer to the Purchaser at any time and
that the Company will issue stop transfer instructions to its transfer agent
with respect to the Shares.

1.11          The Purchaser hereby represents that the address of the Purchaser
furnished by Purchaser on the signature page hereof is the Purchaser’s principal
residence if Purchaser is an individual or its principal business address if it
is a corporation or other entity.

1.12          The Purchaser represents that the Purchaser has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units. This Agreement constitutes the legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms.

1.13          If the Purchaser is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

1.14          The Purchaser acknowledges that if he or she is a Registered
Representative of an FINRA member firm, he or she must give such firm the notice
required by the FINRA’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm in Section 7.4 below.

1.15          The Purchaser acknowledges that at such time, if ever, as the
Shares and the Common Stock underlying the Warrants are registered pursuant to
the Securities Act, sales of the Securities will be subject to state securities
laws.

1.16          The Purchaser and the Company agree not to issue any public
statement with respect to the Purchaser’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the other party’s prior written consent, except such disclosures
as may be required under applicable law or under any applicable order, rule or
regulation. The Company agrees not to disclose the Purchaser by name in any of
the Company’s filings with the Securities and Exchange Commission, except such
disclosures as may be required under applicable law or under any applicable
order, rule or regulation.

1.17          The Purchaser agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Securities by the Purchaser in
violation of the Securities Act or any applicable state securities or “blue sky”
laws; or (b) any false representation or warranty or any breach or failure by
the Purchaser to comply with any

4

 

covenant made by the Purchaser in this Agreement (including the Confidential
Investor Questionnaire contained in Article VII herein) or any other document
furnished by the Purchaser to any of the foregoing in connection with this
transaction.

II.                REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to the Purchaser that:

2.1              Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado and has full corporate power and authority to conduct
its business.

2.2              Capitalization and Voting Rights. The authorized capital stock
of the Company consists of 500,000,000 shares of common stock of which
211,067,886 shares are issued and outstanding. The shares of issued and
outstanding capital stock of the Company have been duly authorized, validly
issued, fully paid and are nonassessable. Except as described in the Offering
Materials and Company Filings, there are no outstanding options, warrants,
agreements, convertible securities, preemptive rights or other rights to
subscribe for or to purchase any shares of capital stock of the Company. Except
as otherwise required by law, there are no restrictions upon the voting or
transfer of any of the shares of capital stock of the Company pursuant to the
Company’s Articles of Incorporation (the “Articles of Incorporation”), Bylaws or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound.

2.3              Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Units contemplated hereby and
the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The Securities, when issued and fully paid
for in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable. The issuance and sale of the Shares contemplated
hereby will not give rise to any preemptive rights or rights of first refusal on
behalf of any person which have not been waived in connection with this
offering.

2.4              No Conflict; Governmental Consents.

(a)                The execution and delivery by the Company of this Agreement
and the consummation of the transactions contemplated hereby will not result in
the violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or Bylaws of the Company, and will not conflict with, or result in a material

5

 

breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.

(b)               No consent, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Securities, except such filings as may be
required to be made with the SEC, FINRA, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.

2.5              Licenses. Except as disclosed in the Company Filings, , the
Company has sufficient licenses, permits and other governmental authorizations
currently required for the conduct of its business or ownership of properties
and is in all material respects in compliance therewith.

2.6              Litigation. Except as disclosed within Company filings with the
United States Securities Exchange Commission the Company knows of no pending or
threatened legal or governmental proceedings against the Company which could
materially adversely affect the business, property, financial condition or
operations of the Company or which materially and adversely questions the
validity of this Agreement or any agreements related to the transactions
contemplated hereby or the right of the Company to enter into any of such
agreements, or to consummate the transactions contemplated hereby or thereby.
The Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which could materially adversely affect the business, property,
financial condition or operations of the Company. There is no action, suit,
proceeding or investigation by the Company currently pending in any court or
before any arbitrator or that the Company intends to initiate.

2.7              Disclosure. The information set forth in the Offering Materials
as of the date hereof contains no untrue statement of a material fact nor omits
to state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.

2.8              Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder.

2.9              Brokers. Neither the Company nor any of the Company's officers,
directors, employees or stockholders has employed or engaged any broker or
finder in connection with the transactions contemplated by this Agreement and no
fee or other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.

6

 

 

III.             TERMS OF PURCHASE

3.1              All funds paid hereunder shall be deposited with the Company in
the account identified in Section 1.1 hereof.

3.2              Certificates representing the Securities purchased by the
Purchaser pursuant to this Agreement will be prepared for delivery to the
Purchaser within 15 business days following the closing at which such purchase
takes place. The Purchaser hereby authorizes and directs the Company to deliver
the certificates representing the Securities purchased by the Purchaser pursuant
to this Agreement directly to the Purchaser’s residential or business address
indicated on the signature page hereto.

IV.             CONDITIONS TO OBLIGATIONS OF THE PURCHASERS

4.1              The Purchaser’s obligation to purchase the Units at the closing
at which such purchase is to be consummated is subject to the fulfillment on or
prior to such closing of the following conditions, which conditions may be
waived at the option of each Purchaser to the extent permitted by law:

(a)                Covenants. All covenants, agreements and conditions contained
in this Agreement to be performed by the Company on or prior to the date of such
closing shall have been performed or complied with in all material respects.

(b)               No Legal Order Pending. There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.

(c)                No Law Prohibiting or Restricting Such Sale. There shall not
be in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

V.                REGISTRATION RIGHTS

If at any time after the date of this Agreement, the Company shall decide to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the stock option or
other employee benefit plans, then the Company shall send to the Purchaser a
written notice of such determination and, if within fifteen days after the date
of such notice, the Purchaser shall so request in writing, the Company shall
include in such registration statement, all or any part of the Shares and the
Common Stock underlying the Warrants that the Purchaser request to be
registered; provided, however, that, the Company shall not be required to
register any shares of

7

 

Common Stock that are eligible for resale pursuant to Rule 144 promulgated under
the Securities Act or that are the subject of a then effective registration
statement; provided, further, however, if the registration so proposed by the
Company involves an underwritten offering of the securities so being registered
for the account of the Company, to be distributed by or through one or more
underwriters of recognized standing, and the managing underwriter of such
underwritten offering shall advise the Company in writing that, in its opinion,
the distribution of all or a specified portion of the Securities which the
Purchaser has requested the Company to register and otherwise concurrently with
the securities being distributed by such underwriters will materially and
adversely affect the distribution of such securities by such underwriters (such
opinion to state the reasons therefor), then the Company will promptly furnish
the Purchaser with a copy of such opinion, and by providing such written notice
to the Purchaser, such Purchaser may be denied the registration of all or a
specified portion of such Securities (in case of such a denial as to a portion
of such shares of Common Stock); provided, however, shares to be registered by
the Company for issuance by the Company shall have first priority, the Purchaser
hereunder shall have second priority, and any other shares being registered on
account of other third parties shall have third priority.

 

VI.              MISCELLANEOUS

6.1              Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:

if to the Company, to it at:

XsunX, Inc.

65 Enterprise

Aliso Viejo, CA 92656

Attn: Tom Djokovich, CEO

 

With a copy to (which shall not constitute notice):

 

Kirkpatrick & Lockhart

Miami Center, 20th Floor

201 South Biscayne Blvd.

Miami, FL 33131-2399

Attn: Clayton Parker

 

if to the Purchaser, to the Purchaser’s address indicated on the signature page
of this Agreement.

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

6.2              Except as otherwise provided herein, this Agreement shall not
be changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement

8

 

may not be discharged except by performance in accordance with its terms or by a
writing signed by the party to be charged.

6.3              Subject to the provisions of Section 6.1, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and to their
respective heirs, legal representatives, successors and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

6.4              Upon the execution and delivery of this Agreement by the
Purchaser, this Agreement shall become a binding obligation of the Purchaser
with respect to the purchase of Units as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other Purchasers and to add and/or delete other persons as Purchasers.

6.5              NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF
CONFLICTS OF LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE
FORUM FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE
COURTS STATE OF CALIFORNIA IN AND FOR THE COUNTY OF LOS ANGELES OR THE FEDERAL
COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES
HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID
VENUE.

6.6              In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

6.7              The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

6.8              It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

9

 

6.9              The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

6.10              This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

6.11              Nothing in this Agreement shall create or be deemed to create
any rights in any person or entity not a party to this Agreement.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

10

 

VII.              CONFIDENTIAL INVESTOR QUESTIONNAIRE

7.1              The Purchaser represents and warrants that he, she or it comes
within one category marked below, and that for any category marked, he, she or
it has truthfully set forth, where applicable, the factual basis or reason the
Purchaser comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.



Category A ___

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000, exclusive of the value of his or her primary residence.

 

Category B ___

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.

 

Category C ___

The undersigned is a director or executive officer of the Company which is
issuing and selling the Units.

 

Category D ___

The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

______________________________________________________________________

______________________________________________________________________

 

Category E ___

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)



________________________________________________________________________________

________________________________________________________________________________ 

 

Category F ___

The undersigned is a corporation, partnership, Massachusetts business trust, or
non-profit organization within the meaning of Section 501(c)(3) of the Internal
Revenue Code, in each case not formed for the specific purpose of acquiring the
Shares and with total assets in excess of $5,000,000. (describe entity)





________________________________________________________________________________

________________________________________________________________________________ 



 



11

 

 





Category G ___

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 

Category H _X_

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement. (describe entity)





__Corporation_______________________________________________________

__________________________________________________________________

 

Category I ___

The undersigned is not within any of the categories above and is therefore not
an accredited investor.

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.

 



7.2              SUITABILITY (please answer each question)

(a) For an individual Purchaser, please describe your current employment,
including the company by which you are employed and its principal business:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

 

(b) For an individual Purchaser, please describe any college or graduate degrees
held by you:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

 

(c) For all Purchasers, please list types of prior investments:

Stocks, options, private placements, mutual funds, penny
stocks______________________________



______________________________________________________________________________

______________________________________________________________________________

 

(d) For all Purchasers, please state whether you have participated in other
private placements before:

YES___X____ NO_______

 

(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:



12

 



 

 

Public

Companies

 

Private

Companies

Public or Private Companies

with no, or insignificant,

assets and operations

 

Frequently             X                                 X                    
            X                     Occasionally
                                                                       
                                    Never                                    
                                                                       

 

(f) For individual Purchasers, do you expect your current level of income to
significantly decrease in the foreseeable future:

YES_______ NO_______

(g) For trust, corporate, partnership and other institutional Purchasers, do you
expect your total assets to significantly decrease in the foreseeable future:

YES_______ NO___X____

(h) For all Purchasers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

YES_______ NO___X____

(i) For all Purchasers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

YES____X___ NO_______

(j) For all Purchasers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

YES____X___ NO_______

 

7.3              MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

(a) Individual Ownership

(b) Community Property

(c) Joint Tenant with Right of

 Survivorship (both parties

 must sign)

(d) Partnership*

(e) Tenants in Common

(f) Company*

(g) Trust*

(h) Other*

 

*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

13

 

7.4              FINRA AFFILIATION.

Are you affiliated or associated with a FINRA member firm (please check one):

 

Yes _________ No ____X______

 

If Yes, please describe:

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

 

*If Purchaser is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:

The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

_________________________________

Name of FINRA Member Firm

 

By: ______________________________

Authorized Officer

 

Date: ____________________________

 

7.5              The undersigned is informed of the significance to the Company
of the foregoing representations and answers contained in the Confidential
Investor Questionnaire contained in this Article VI and such answers have been
provided under the assumption that the Company will rely on them.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14

 

1,250,000 Units X $0.04/Unit = $50,000.00 (the “Purchase Price”), representing a
total of 1,250,000 shares of common stock and 2,500,000 warrant shares

 



      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Title (if Purchaser is an Entity)  
Title (if Purchaser is an Entity)             Entity Name (if applicable)  
Entity Name (if applicable)             Address   Address             City,
State and Zip Code   City, State and Zip Code             Telephone-Business  
Telephone-Business             Telephone-Residence   Telephone-Residence        
    Facsimile-Business   Facsimile-Business             Facsimile-Residence  
Facsimile-Residence             Tax ID # or Social Security #   Tax ID # or
Social Security #             Name in which securities should be issued:  



 

 

Dated: _____________________

 

This Stock Purchase Agreement is agreed to and accepted as of _______________,
2011.

XsunX, Inc.

 



By:____________________________________

Name: Tom Djokovich

Title: Chief Executive Officer

 



15

 

CERTIFICATE OF SIGNATORY

 

 

(To be completed if Units are

being subscribed for by an entity)

 

 

I, ________________________, am the _______________ of ___________________ (the
“Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this _____day of ______________

 

 

 

 

_______________________________________

(Signature)



 

 

16

 

Exhibit “A”

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR AND
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE FORM AND SUBSTANCE OF
WHICH SHALL BE REASONABLY SATISFACTORY TO THE COMPANY. THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER BONA FIDE LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR”AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.

XSUNX, INC.

COMMON STOCK PURCHASE WARRANT

Warrant Number: _______ Issuance Date: _______________

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, ________________(the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after _________________ (the “Initial Exercise Date”) and on or prior
to the close of business on the five (5) year anniversary of the Initial
Exercise Date but not thereafter (the “Termination Date”), to subscribe for and
purchase from XsunX, Inc., a Colorado corporation (the “Company”), up to
2,500,000 shares of Common Stock, subject to adjustment hereunder (the “Warrant
Shares”). The purchase price of one share of Common Stock under this Warrant
shall be equal to $0.04, subject to adjustment hereunder (the “Exercise Price”).

Section 1. Exercise of Warrant. 

(a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise Form annexed hereto; and, within three (3) Trading Days of
the date said Notice of Exercise is delivered to the Company, the Company shall
have received payment of the aggregate Exercise Price of the shares thereby
purchased by wire transfer or, if available, pursuant to the cashless exercise
procedure specified in Section 1(b) below. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder may not exercise this Warrant more than ten times. The
Holder and the Company shall maintain records showing the number of Warrant
Shares purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise Form within one (1) Business Day of receipt
of such notice. In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph,

17

 

following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

(b) Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
the Fair Market Value (as defined below) of one share of Common Stock is greater
than the Exercise Price (at the date of calculation as set forth below), to the
extent the Holder does not elect to pay cash upon the deemed exercise of this
Warrant, the Holder shall be deemed to have elected to receive shares equal to
the value (as determined below) of this Warrant (or the portion thereof being
cancelled) in which event the Company shall issue to the holder a number of
shares of Common Stock computed using the following formula:

 

X=Y (A-B)

A

Where X= the number of shares of Common Stock to be issued to the holder

 

Y= the number of shares of Common Stock deemed purchased under the Warrant for
which the Holder is not paying cash

A= the Fair Market Value of one share of the Company’s Common Stock (at the date
of such calculation)

B= Purchase Price (as adjusted to the date of such calculation)

For purposes of Rule 144 promulgated under the 1933 Act, it is intended, subject
to applicable interpretations of the Securities and Exchange Commission, that
the Warrant Shares issued in a cashless exercise transaction shall be deemed to
have been acquired by the Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the date this Warrant was originally
issued.

Fair Market Value of a share of Common Stock as of a particular date (the
"Determination Date") shall mean:

(i) If the Company's Common Stock is traded on registered national securities
exchange such as NASDAQ, AMEX or NYSE, then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date;

(ii) If the Company's Common Stock is not traded on a registered national
securities exchange, but is traded in the over-the-counter market, then the
average of the closing bid and ask prices reported for the last business day
immediately preceding the Determination Date;

(iii) Except as provided in clause (iv) below, if the Company's Common Stock is
not publicly traded, then as the Holder and the Company agree, or in the absence
of such an agreement, by arbitration in accordance with the rules then standing
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or

(iv) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's articles of incorporation, then all amounts to be
payable per share to holders of the Common Stock pursuant to the articles of
incorporation in the event of such liquidation, dissolution or winding up, plus
all other amounts to be payable per share in respect of the Common Stock in
liquidation under the articles of incorporation, assuming for the purposes of
this clause (iv) that all of the shares of Common Stock then issuable upon
exercise of all of the Warrants are outstanding at the Determination Date.

18

 



(c) Mechanics of Exercise.

(i) Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company’s transfer agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is then a participant in such system and either (A) there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder or (B) the shares are eligible for resale by the Holder without
volume or manner-of-sale limitations pursuant to Rule 144, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise by the date that is three (3) Trading Days after the latest of (A) the
delivery to the Company of the Notice of Exercise Form, (B) surrender of this
Warrant (if required), and (C) payment of the aggregate Exercise Price as set
forth above (including by cashless exercise, if permitted) (such date, the
“Warrant Share Delivery Date”). This Warrant shall be deemed to have been
exercised on the first date on which all of the foregoing have been delivered to
the Company. The Warrant Shares shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Exercise Price
(or by cashless exercise, if permitted) and all taxes required to be paid by the
Holder, if any, having been paid.

(ii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

(iii) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

(iv) Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

(d) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 1 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates.
Except as

19

 

set forth in the preceding sentence, for purposes of this Section 1(d),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 1(d) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 1(d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99%, or 9.99% if the Company
does not have any class of securities registered under Section 12 of the
Exchange Act, of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon exercise of this Warrant. The Holder may decrease or, upon not
less than 61 days’ prior notice to the Company, may increase the Beneficial
Ownership Limitation provisions of this Section 1(d). Any such increase will not
be effective until the 61st day after such notice is delivered to the Company.
The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

Section 2. Certain Adjustments.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 2(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

20

 

(b) Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock, or adjust, whether by
operation of purchase price adjustment, reset provision, floating conversion or
otherwise, any outstanding warrant, option or other right to acquire Common
Stock or outstanding Common Stock Equivalents, at an effective price per share
less than the then Exercise Price (such lower price, the “Base Share Price” and
such issuances collectively, a “Dilutive Issuance”), then until this Warrant is
no longer outstanding, the Exercise Price shall be reduced to the Base Share
Price. The Company shall notify the Holder, in writing, no later than the
Trading Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 2(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 2(b), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive the
benefit of the adjusted Exercise Price regardless of whether the Holder
accurately refers to the adjusted Exercise Price in the Notice of Exercise.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any existing stock
or option plan or any future stock option plan duly adopted for such purpose, by
a majority of the non-employee members of the Board of Directors or a majority
of the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date hereof, provided that such securities have not been amended since the date
hereof to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities and (c) securities
issued pursuant to acquisitions or strategic transactions, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an owner
of assets in or used in a business synergistic with the business of the Company
and such acquisition or strategic transaction shall be likely to provide to the
Company additional benefits other than the investment of funds, and shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

(c) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 2(b)), then in each
such case the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith. Additionally, the number of Warrant Shares issuable hereunder shall
be increased such that the aggregate Exercise Price payable hereunder, after
taking into account the decrease in the Exercise Price, shall be equal to the
aggregate Exercise Price prior to such adjustment. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board or a registered national
securities exchange, as reported by Bloomberg Financial L.P. (based on a Trading
Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);

21

 

(ii) if the Common Stock is not then listed or quoted on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Maker.

(d) Calculations. All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 2, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

(e) Notice to Holder. Whenever the Exercise Price is adjusted pursuant to any
provision of this Section 2, the Company shall promptly mail to the Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

Section 3. Transfer of Warrant.

(a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Section 3(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon five (5) days written notice to the
Company and the surrender of this Warrant at the principal office of the Company
or its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

(b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 3(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Issuance Date and shall be identical with this Warrant except as to
the number of Warrant Shares issuable pursuant thereto.

(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose, in the name of the record Holder
hereof from time to time. The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary.

(d) Compliance with Securities Laws.

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon

22

 

exercise hereof except pursuant to an effective registration statement, or an
exemption from registration, under the Securities Act and any applicable state
securities laws.

(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR XSUNX, INC. SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

(iii) The restrictions imposed by this subsection (d) upon the transfer of this
Warrant or the shares of Warrant Stock to be purchased upon exercise hereof
shall terminate (A) when such securities shall have been resold pursuant to an
effective registration statement under the Securities Act, (B) upon the
Company’s receipt of an opinion of counsel, in form and substance reasonably
satisfactory to the Company, addressed to the Company to the effect that such
restrictions are no longer required to ensure compliance with the Securities Act
and state securities laws or (C) upon the Company’s receipt of other evidence
reasonably satisfactory to the Company that such registration and qualification
under the Securities Act and state securities laws are not required. Whenever
such restrictions shall cease and terminate as to any such securities, the
Holder thereof shall be entitled to receive from the Company (or its transfer
agent and registrar), without expense (other than applicable transfer taxes, if
any), new Warrants (or, in the case of shares of Warrant Stock, new stock
certificates) of like tenor not bearing the applicable legend required by
paragraph (ii) above relating to the Securities Act and state securities laws.

(e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant or
Warrant Shares; provided that this representation shall not be breached by any
act of the Holder that complies with the Securities Act and any applicable state
securities law.

Section 4. Registration Rights.

If at any time during the term of this Warrant, the Company shall decide to
prepare and file with the SEC a registration statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the stock option or
other employee benefit plans, then the Company shall send to the Holder a
written notice of such determination and, if within fifteen days after the date
of such notice, the Holder shall so request in writing, the Company shall
include in such registration statement, all or any part of the and the Common
Stock underlying the Warrants that the Holder request to be registered;
provided, however, that, the Company shall not be required to register any
shares of Common Stock that are eligible for resale pursuant to Rule 144
promulgated under the Securities Act

23

 

or that are the subject of a then effective registration statement; provided,
further, however, if the registration so proposed by the Company involves an
underwritten offering of the securities so being registered for the account of
the Company, to be distributed by or through one or more underwriters of
recognized standing, and the managing underwriter of such underwritten offering
shall advise the Company in writing that, in its opinion, the distribution of
all or a specified portion of the shares of Common Stock which the Holder has
requested the Company to register and otherwise concurrently with the securities
being distributed by such underwriters will materially and adversely affect the
distribution of such securities by such underwriters (such opinion to state the
reasons therefor), then the Company will promptly furnish the Holder of shares
of Common Stock hereto with a copy of such opinion, and by providing such
written notice to the Holder, such Holder may be denied the registration of all
or a specified portion of such shares of Common Stock (in case of such a denial
as to a portion of such shares of Common Stock); provided, however, shares to be
registered by the Company for issuance by the Company shall have first priority,
the Holder hereunder shall have second priority, and any other shares being
registered on account of other third parties shall have third priority.

Section 5. Miscellaneous.

(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 1(c)(i).

(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

(d) Authorized Shares. The Company covenants that, during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the trading market upon which the Common
Stock may be listed. The Company covenants that all Warrant Shares which may be
issued upon the exercise of the purchase rights represented by this Warrant
will, upon exercise of the purchase rights represented by this Warrant, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

(e) Governing Law; Consent to Jurisdiction. This Warrant shall be governed by,
and construed in accordance with, the internal laws of the State of Nevada,
without reference to the choice of law provisions thereof. The Company and, by
accepting this Warrant, the Holder, each irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada located in Nevada and the
United States District Court situated therein for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Warrant and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding

24

 

may be served on each party hereto anywhere in the world by the same methods as
are specified for the giving of notices under this Warrant. The Company and, by
accepting this Warrant, the Holder, each irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. The Company and, by accepting this Warrant, the
Holder, each irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum..

(f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

(g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.

(h) Notices. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or facsimile, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier. All
notices shall be addressed as follows: if to the Holder, at its address as set
forth in the Company’s books and records and, if to the Company, at the address
as follows, or at such other address as the Holder or the Company may designate
by ten days’ advance written notice to the other.(i) Limitation of Liability. No
provision hereof, in the absence of any affirmative action by Holder to exercise
this Warrant to purchase Warrant Shares, and no enumeration herein of the rights
or privileges of Holder, shall give rise to any liability of Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

(k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

(l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

(m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited

25

 

by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Warrant.

(n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

(Signature Pages Follow)

26

 

signature page
to
XSUNX, INC.

common stock purchase warrant

IN WITNESS WHEREOF, the Company has caused this Warrant Number: ________to be
executed in its name by its duly authorized officer, and to be dated as of the
date first above written.

 

XSUNX, INC.

 

 

 

 

By:______________________________

Tom Djokovich, CEO

 

27

 

NOTICE OF EXERCISE TO XSUNX, INC.

Warrant Number: ________

 

(1) The undersigned hereby elects to purchase ___________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

□ The undersigned represents that this purchase will exceed the Beneficial
Ownership Limitation described in Section 1(d) and hereby provides the required
61 days prior notice. The Company is hereby instructed to issue the Warrant
Shares 61 days after the date of this notice.

 

(2) Payment shall take the form of (check applicable box):

□ in lawful money of the United States; or

□ the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1(b), to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1(b).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
_______________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number,
issued as DRS shares by the transfer agent directly to Holder, or by physical
delivery of a certificate to:

_______________________________

_______________________________

(4) Accredited Investor. Unless the undersigned exercises this Warrant by
cashless exercise pursuant to Section 1(b) of the Warrant, the undersigned
hereby represents and warrants that it is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended, and
satisfies the criteria set forth in Rule 501(a) therein.

 

(5) Legend. Unless otherwise permitted under and each purchaser signatory
thereto, the certificates representing these securities will bear a legend
restricting transfer under the Securities Act and applicable state securities
laws. In the case of a cashless exercise 12 months after the Initial Exercise
Date, the Company shall contemporaneously deliver the appropriate Rule 144
opinion letter to its transfer agent with instructions to issue the Warrant
Shares without a restrictive legend, unless applicable law, order or regulations
prohibit such issuance.

 

[SIGNATURE OF HOLDER]

Name of Investing
Entity:_____________________________________________________________

Signature of Authorized Signatory of Investing
Entity:______________________________

Name of Authorized
Signatory:_______________________________________________________

Title of Authorized
Signatory:_______________________________________________________

Date:_________________________________________________________________________________

28

 

ASSIGNMENT FORM

XSUNX, INC.

Warrant Number: _________

 

(To assign the foregoing warrant, execute this form and supply required
information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [_] all of or [__________] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

_______________________________________________ whose address is

_______________________________________________________________

_______________________________________________________________.

Dated: ______________, _______

Holder’s Signature: ______________________

Holder’s Address: ______________________________________________

________________________________________________

Authorized Signature: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

